                                                                                          Case 1:20-cv-04209-JPC-RWL Document 24 Filed 11/23/20 Page 1 of 1
                                                                                                                 KENT, BEATTY & GORDON, LLP


              Love Letters © Bruce Helander (a client of the Firm) and The Parker Group
                                                                                                                               ATTORNEYS AT LAW
                                                                                                                              ELEVEN TIMES SQUARE
                                                                                                                              NEW YORK, NY 10036
                                                                                                                      PHONE: (212) 421‐4300   FAX: (212) 421‐4303
                                                                                                                                 WWW.KBG‐LAW.COM




                                                                                                                                              November 23, 2020

                                                                                            By ECF and Email
                                                                                            Hon. Robert W. Lehrburger
                                                                                            United States Magistrate Judge
                                                                                            United States Courthouse
                                                                                            500 Pearl Street
 Joshua B. Katz
                                                                                            New York, New York 10007
jbk@kbg-law.com
  Admitted in NY
                                                                                            Re: Graterol-Garrido v. Vega, 20 Civ. 4209 (JPC) (RWL)

                                                                                            Dear Judge Lehrburger:

                                                                                                    We represent Plaintiff Maria Graterol-Garrido. We write to advise that, despite
                                                                                            the Order of November 19 (ECF No. 23), Defendant Patricia Vega has not removed her
                                                                                            social media post disclosing communications purportedly made at the settlement
                                                                                            conference. See https://www.facebook.com/pattyvega/posts/10158713337611203.

                                                                                                    Ms. Vega’s non-compliance with the Court’s Order appears to be intentional.
                                                                                            She has published three lengthy posts about this litigation since November 19,
                                                                                            confirming that she is able to access her social media accounts. She also sent me two
                                                                                            emails on Saturday morning, confirming that she has email access. Finally, yesterday I
                                                                                            emailed Ms. Vega another copy of the Order and demanded that she fully comply by no
                                                                                            later than this morning. She has not responded to my email.

                                                                                                                                     Respectfully submitted,




                                                                                                                                     Joshua B. Katz


                                                                                            cc: Ms. Patricia Vega (by ECF)
